Title: To James Madison from Rinaldo Elville, 17 May 1812 (Abstract)
From: Elville, Rinaldo
To: Madison, James


17 May 1812, Fayal. Is a native Virginian of French extraction who has been engaged in nautical pursuits since his earliest days. Claims familiarity with British naval maneuvers, having been impressed once into their service, where his skill “was rewarded even by those Tyrants with a Masters Warrant.” Was discharged as a U.S. citizen, since which time he has been in France, where he has received “several advantageous offers to serve in their Marine.” Would prefer to serve his own country and therefore offers his services and seeks a commission in the U.S. Navy. Will arrive in Boston and requests an answer addressed to T. B. Wales of that city.
